— Judgment, Supreme Court, Bronx County (Rosenberg, J.), rendered July 30, 1979, convicting defendant, on jury verdict, of criminal possession of stolen property in the second degree (Penal Law, § 165.45), and sentencing him thereon as a second felony offender to concurrent, indeterminate terms of imprisonment of lVz to 3 years, to run consecutive to the sentence being served on a Federal conviction, is affirmed. The only question we deem necessary to discuss is whether defendant was properly sentenced as a second felony offender. The claimed predicate felonies are convictions in the United States District Court for sale and possession of firearms (US Code, tit 18, § 922, subd [a], par [1]; tit 26, § 5861, subd [d]; tit 18, § 2). As the defendant did not dispute the fact that these prior convictions were felonies, this issue was not preserved for appeal. However, in his brief in this court, the District Attorney has tendered particulars as to those convictions and appellant has argued on the basis of those particulars that the Federal crimes are not crimes for which a term of imprisonment in excess of one year is authorized in this State (Penal Law, § 70.06, subd 1, par [b], cl [i]). We have examined the records of the Federal convictions. One of them, before United States District Judge Motley, includes a conviction for unlawful possession of a firearm, to wit, a sawed-off shotgun, in violation of title 26 (§ 5861, subd [d]) and section 2 of title 18 of the United States Code. As it appears from the sentencing minutes and the defendant’s probation report that defendant had previously been convicted of a crime, such possession would appear to constitute criminal possession of a weapon in the third degree, a class D felony (Penal Law, § 265.02, subd [1]; see, also, §265.00, subd 3). In the circumstances, we see no reason on this direct appeal to interfere with the sentence based upon defendant’s concession that he had previously been convicted of a felony. Concur — Sandler, J. P., Ross, Carro and Silverman, JJ.